Citation Nr: 0730516	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-17 781	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher disability evaluation for pes 
planus with plantar fasciitis and lateral ankle instability, 
current rated 30 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux (GERD).

3.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ) with bruxism.

4.  Entitlement to service connection for bilateral sinus 
tarsi syndrome.


REPRESENTATION

Appellant represented by:	The American Legion

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1974 to October 1977.

2.	On August 31, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


